United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  November 3, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                           No. 06-30053
                         Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

GRAY M. DOTSON, also known as Big Daddy,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                       USDC No. 3:04-CR-56
                      --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Gray M. Dotson appeals from his conviction by guilty plea of

conspiring to possess with intent to distribute methamphetamine,

making a false statement to a firearms dealer, possessing with

intent to distribute methamphetamine, possessing a firearm in

furtherance of a drug-trafficking offense, and witness-tampering.

Dotson contends that the district court erred by denying his

motion to withdraw his guilty plea.

     The district court did not abuse its discretion by denying

Dotson’s motion to withdraw his plea.     See United States v.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-30053
                                 -2-

Grant, 117 F.3d 788, 789 (5th Cir. 1997).    The district court

held a lengthy hearing on Dotson’s motion to withdraw and

correctly determined that the factors enumerated in United States

v. Carr, 740 F.2d 339, 343-44 (5th Cir. 1984), weighed against

Dotson.    Dotson’s motion to withdraw relied primarily on his

assertion that he received ineffective assistance of trial

counsel.    The district court’s implicit factual findings based on

the testimony of Dotson’s two attorneys are not clearly

erroneous.    See United States v. Cuyler, 298 F.3d 387, 389 (5th

Cir. 2002).    On those implicit factual findings, Dotson has

failed to demonstrate that his attorneys’ performance was

deficient or that his plea was involuntary because, but for

counsel’s alleged errors, he would have pleaded not guilty and

proceeded to trial.    See Hill v. Lockhart, 474 U.S. 52, 59

(1985).

     AFFIRMED.